 



Exhibit 10.48
WEATHERFORD INTERNATIONAL LTD.
FORM OF RESTRICTED SHARE AWARD AGREEMENT
This Restricted Share Award Agreement (this “Agreement”) is made and entered
into by and between Weatherford International Ltd., a Bermuda exempted company
(the “Company”), and ___(the “Holder”) effective as of the ___day of ___,
200___, pursuant to the Weatherford International Ltd. 2006 Omnibus Incentive
Plan (the “Plan”), which is incorporated by reference herein in its entirety.
Whereas, the Company desires to grant to the Holder ___shares (the “Shares”) of
the Company’s common shares, par value US$1.00 per share, subject to the terms
and conditions of this Agreement, with a view to increasing the Holder’s equity
interest in the Company; and
Whereas, the Holder desires to have the opportunity to hold the Shares subject
to the terms and conditions of this Agreement;
Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

  (a)   "Forfeiture Restrictions” shall mean any prohibitions and restrictions
set forth herein or in the Plan with respect to the sale or other disposition of
the Shares and the obligation to forfeit and surrender such Shares to the
Company.     (b)   "Restricted Shares” shall mean Shares that are subject to the
Forfeiture Restrictions under this Agreement or the Plan.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.   Grant of Restricted Shares. Effective as of the date of this Agreement, the
Company shall cause to be transferred to the Holder ___Shares as Restricted
Shares. Subject to the provisions of Section 3, the Company will instruct its
transfer agent to create an electronic book entry account evidencing the
Restricted Shares in the Holder’s name, pursuant to which the Holder shall have,
except for the Forfeiture Restrictions, all of the rights of a shareholder of
the Company with respect to such Restricted Shares, including, without
limitation, the right to receive any dividends or distributions allocable
thereto and all voting rights appurtenant thereto. No physical certificates
evidencing the Shares will be issued to the Holder until the Forfeiture
Restrictions lapse. Effective as of the date of this Agreement, the Holder shall
deliver to the Company an irrevocable share transfer form (the “Share Transfer
Form”), endorsed in blank, relating to the Restricted Shares. The Company and
the Holder agree that this Agreement, together with the Plan and the Employment
Agreement between the Company and the Holder dated ___(the “Employment
Agreement”), sets forth the complete terms of the Award and that the Award shall
be subject to the terms of the Employment Agreement.

3.   Transfer Restrictions. Except as specified herein or in the Plan, the
Restricted Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement or the Plan shall be void and the

 



--------------------------------------------------------------------------------



 



    Company shall not be bound thereby. Further, the Shares may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable Bermuda or U.S. federal or state securities laws. Accordingly, the
Holder also agrees (i) that the Company may refuse to register the transfer of
the Shares, including the Restricted Shares, in the register of members of the
Company if such proposed transfer is in violation of this Agreement or the Plan
or would in the opinion of counsel to the Company constitute a violation of any
applicable Bermuda or U.S. securities laws and (ii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Shares, including the Restricted Shares.

4.   Vesting. Except as specified in this Section 4, the Shares shall be subject
to Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the
Shares that are granted hereby in accordance with the following schedule
provided that the Shares have not been forfeited to the Company prior to such
date:

     
Lapse Date
  Number of
Restricted Shares as to
Which Forfeiture
Restrictions Lapse
 
   
  
   

    Notwithstanding the foregoing, if (a) the Holder’s employment or affiliation
relationship with the Company and its Affiliates is terminated prior to the
___anniversary of the date hereof (i) due to the death or Disability of the
Holder, (ii) by the Holder for Good Reason (applicable only if such term and
manner of termination is specifically provided for in the Employment Agreement)
or (iii) by the Company for any reason other than Cause (as defined in the
Employment Agreement) then, in any such event, all Forfeiture Restrictions shall
lapse on the date of termination of the Holder’s employment or affiliation
relationship, or (b) there is a Corporate Change, then all Forfeiture
Restrictions shall immediately lapse with respect to all Shares subject to
Forfeiture Restrictions. If, prior to the ___anniversary of the date hereof, the
Holder’s employment or affiliation relationship with the Company and its
Affiliates terminates for any reason other than the Holder’s death or
Disability, or is terminated by the Holder for any reason other than Good Reason
or by the Company for Cause, any Forfeiture Restrictions that have not
previously lapsed pursuant to the provisions of this Section 4 shall not lapse,
and any Restricted Shares with respect to which the Forfeiture Restrictions have
not lapsed shall be forfeited to the Company. Upon the lapse of the Forfeiture
Restrictions and the satisfaction by the Holder of any liability arising under
Section 6 of this Agreement, the Company shall deliver or cause to be delivered
to the Holder a share certificate representing the Shares with respect to which
Forfeiture Restrictions have lapsed, and such Shares shall be transferable by
the Holder (except to the extent that any proposed transfer would, in the
opinion of counsel to the Company, constitute a violation of applicable
securities laws). In the event any Restricted Shares are forfeited to the
Company pursuant to this Agreement, the forfeiture will be accomplished by the
transfer of such Restricted Shares to the Company or an Affiliate of the Company
pursuant to the Share Transfer Form and the payment by the Company or such
Affiliate to the Holder of US$1.00 in consideration thereof.   5.   Capital
Adjustments and Reorganizations. The existence of the Restricted Shares shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any
acquisition, merger, amalgamation or consolidation of the Company, or any issue
of bonds, debentures, preferred or prior preference shares ahead of or affecting
the Shares or the rights thereof, or the winding up, dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or



2



--------------------------------------------------------------------------------



 



    any other corporate act or proceeding, whether of a similar character or
otherwise, including a Corporate Change (as defined in the Plan).   6.   Tax
Withholding. To the extent that the receipt of the Restricted Shares or the
lapse of any Forfeiture Restrictions results in income, wages or compensation to
the Holder for any federal, state or local income, social insurance, employment
or other tax purposes with respect to which the Company or any of its Affiliates
has a withholding obligation, the Company or any such Affiliate shall be
entitled to deduct from other compensation payable to the Holder any sums
required by such tax law to be withheld. In the alternative, the Company may
require the Holder (or other permitted assign) to pay such sums for taxes
directly to the Company or any Affiliate in cash or by check. In the discretion
of the Committee and subject to the terms of the Plan, the Company may reduce
the number of Shares issued to the Holder upon the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions to satisfy the tax
withholding obligations of the Company or an Affiliate. The Holder hereby
consents to the Company reducing such Shares issued to the Holder upon the
receipt of the Restricted Shares or a lapse of Forfeiture Restrictions to
satisfy the tax withholding obligations of the Company or an Affiliate.   7.  
Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.   8.   Section 83(b) Election. The Holder shall not exercise the
election permitted under section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Restricted Shares without the written approval of
the Chief Financial Officer or General Counsel of the Company. If the Chief
Financial Officer or General Counsel of the Company permits the election, the
Holder shall timely pay the Company or its Affiliate the amount necessary to
satisfy the Company’s or its Affiliate’s attendant tax withholding obligations,
if any.   9.   Not an Employment or Affiliation Agreement. This Agreement is not
an employment or affiliation agreement, and no provision of this Agreement shall
be construed or interpreted to create an employment relationship between the
Holder and the Company or any of its Affiliates or guarantee the right to remain
employed by or affiliated with the Company or any of its Affiliates for any
specified term.   10.   Termination of Plan; Discretionary Grant. The Holder
acknowledges that the Committee may unilaterally amend, terminate or suspend the
Plan at any time. The Holder acknowledges and agrees that the award of the
Restricted Shares pursuant to this Agreement is not an element of the Holder’s
compensation for purposes of any other program or benefit, including, but not
limited to, with respect to the determination of any severance, redundancy or
resignation payments or benefits, and has been awarded at the Company’s sole
discretion, and that the award of the Restricted Shares pursuant to this
Agreement does not entitle the Holder to any future awards under the Plan.   11.
  Data Privacy. By signing below, the Holder voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section. The Holder is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the Holder’s ability to participate in the Plan.
The Company and its Affiliates hold certain personal information about the
Holder, including the Holder’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
and details of all Restricted Shares or any other entitlement to



3



--------------------------------------------------------------------------------



 



    shares of stock awarded, cancelled, purchased, vested, unvested or
outstanding in the Holder’s favor, for the purpose of managing and administering
the Plan (“Data”). The Company and its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Holder’s participation in the Plan, and the Company and its
Affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area or elsewhere throughout
the world, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Holder’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and the subsequent holding of Shares on the
Holder’s behalf by a broker or other third party with whom the Holder may elect
to deposit any Shares acquired pursuant to the Plan. The Holder may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Holder’s ability to participate in the Plan.   12.  
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated beneath its signature on the execution page of this Agreement,
and to the Holder at the Holder’s address indicated in the Company’s register of
members, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.   13.  
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.   14.  
Governing Law and Severability. This Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.   15.
  Successors and Assigns. Subject to the limitations which this Agreement and
the Plan impose upon the transferability of the Shares, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, his permitted assigns and, upon the
Holder’s death, the Holder’s estate and beneficiaries thereof (whether by will
or the laws of descent and distribution), executors, administrators, agents, and
legal and personal representatives.



4



--------------------------------------------------------------------------------



 



16.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

5



--------------------------------------------------------------------------------



 



in witness whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.

              COMPANY:
 
            weatherford international ltd.
 
       
 
  By:    
 
       
 
       
 
       
 
       
 
      515 Post Oak Blvd., Ste. 600
 
      Houston, TX 77027
 
      Attn: General Counsel
 
      Facsimile: (713) 693-4484
 
       
 
            HOLDER:
 
       
 
             
 
             
 
             
 
             

6



--------------------------------------------------------------------------------



 



Irrevocable Share Transfer
     Know all men by these presents, that the undersigned, for and in
consideration of $1.00, the receipt of which is hereby acknowledged, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto ___, ___common shares of Weatherford
International Ltd., a Bermuda exempted company (the “Company”), standing in the
undersigned’s name in the register of members of the Company; and subject to and
in accordance with the Restricted Share Award Agreement dated ___, between the
Company and the undersigned, the undersigned does hereby constitute and appoint
___its true and lawful attorney, IRREVOCABLY, for the undersigned and in his or
her name and stead, to sell assign, transfer, hypothecate, pledge and make over
all or any part of the said shares and for that purpose to make and execute all
necessary acts of assignment and transfer thereof, and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or his substitutes shall lawfully do by virtue hereof.
     In Witness Whereof, the undersigned has hereunto set his or her hand on
this ___day of ___, ___.

           

[holder’s name]

                     

7